Title: George Washington to Samuel Huntington, 22 October 1780
From: Washington, George
To: Huntington, Samuel


Preakness [New Jersey] October 22, 1780. Has appointed Major General Nathanael Greene to assume command of the southern army until completion of inquiry into Major General Horatio Gates’s conduct. Recommends Greene, but states that the difficulties which Greene will meet can be overcome only with Congress’s support. Asks Congress to approve sending Baron von Steuben south to reorganize the Army.
